Citation Nr: 1609248	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-21 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Zaneta Adams, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and F.W.



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to May 1988.  

These matters are before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2015, this case was remanded in order to afford the Veteran a Board hearing.  That hearing was held in August 2015, and a transcript of the proceeding has been associated with the record.  During the hearing, the Veteran submitted additional evidence and waived review of the submitted evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to service connection for a bilateral ankle disability, as secondary to service-connected bilateral pes planus, to service connection for anxiety and depression, as secondary to service-connected disabilities, and to a total disability rating based on individual unemployability (TDIU) were raised at the August 2015 Board hearing, but have not been adjudicated by the AOJ.  The Board notes that effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  The Board requests that the AOJ contact the Veteran and his attorney and provide them with the appropriate form to submit these claims.





FINDING OF FACT

The Veteran currently has right and left knee disabilities, and evidence indicates that it is at least as likely as not a result of his service-connected bilateral pes planus.


CONCLUSION OF LAW

The criteria for service connection for right and left knee disorders have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran testified in August 2015 that his service-connected bilateral foot disabilities placed strain on his knee joints and caused him to develop secondary knee disabilities.  Board Hearing Transcript 7.  He stated that he rotates his feet outward to keep pressure from the inside of his foot, and that over time this makes walking generally very difficult.  Id. at 9.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that arthritis is classified as a "chronic disease" under 38 C.F.R. § 3.309(a), and presumptive service connection for "chronic diseases" may be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  In this case, the Veteran's knee disabilities have been directly linked to his service-connected pes planus, and further consideration of the provisions for chronic disorders is not necessary.

After reviewing all of the evidence of record, the Board finds that the criteria for establishing entitlement to service connection for right and left knee disorders have been met.

The Veteran clearly has current disabilities of the knees, diagnosed by his treating physician as chondromalacia and by the January 2012 VA as right and left knee arthritis, myalgia, and arthralgia.

There is also competent medical evidence that the Veteran's knee disorders have been caused by his service-connected bilateral pes planus with moderate hallus valgus deformity. 

The Veteran's private physician Dr. J.K. submitted an August 2011 letter stating that the Veteran's knee pain was possibly in part due to compensating for his foot pain.  A March 2013 statement from treating physician Dr. T.K. stated that the Veteran's "chondromalacia of the patella by clinical and radiographic findings would be secondary to valgus strain and abnormal tracking of patella due to pes planus."  A July 2014 letter from Dr. R.D. stated that the Veteran's flatfoot led to arch and tendon strain, and that the collapse of the arch causes the lower leg to internally rotate, placing strain on the knees and hips.

The Board therefore finds that there is adequate probative medical evidence indicating that the Veteran's service-connected pes planus causes abnormal gait and strain which has led to the development of a bilateral knee disability.   

The Board does acknowledge that the January 2012 VA examination opinion weighs against this finding.  However, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

The Board therefore finds that the evidence is at least in equipoise regarding the relationship of the Veteran's right and left knee disorders and his service-connected bilateral pes planus.  Hence, affording the Veteran the benefit of the doubt, entitlement to service connection for right and left knee disorders is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right knee disorder is granted.

Entitlement to service connection for a left knee disorder is granted.




____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


